DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16597674, entitled: HANDLING OF VEHICLE STORAGE SPACE, filed on 10/09/2019.  Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil (U.S. Pat. 10934093 – see filing date for provisional application 62/585,867).
Regarding claim 8, Gil discloses a storage area disposition system of a vehicle 10 for handling storage space of a vehicle storage area 15, the storage area disposition system comprising: a location request receiving unit 908 for receiving a location request signal associated with a desired location of at least a first movable partitioning 115 wall of the storage area 15 (see discussion in col. 21, lines 31-37); and 4Application Number 16/5 97,674a partitioning wall arranging unit 110 of the storage area disposition system for arranging the at least first movable partitioning wall 115 in the desired location (see discussion in col. 33, lines 21-31), where the at least first movable partitioning wall 115 divides the storage area 15 into at least a first and a second separate storage compartment (see compartments in Fig. 7).  
Regarding claim 9, Gil discloses the storage area disposition system, further comprising one or more electrical motors (as disclosed in col. 9, lines 60-64), where the partitioning wall arranging unit 110 then is adapted for arranging the at least first movable partitioning wall 115 by means of the one or more electrical motors (see discussion in col. 9, lines 60-64).  
Regarding claim 10, Gil discloses the storage area disposition system, where the storage area 15 further comprises one or more fixed partitioning walls 112 arranged such that they in combination with the at least first movable partitioning wall 115 and at least one respective closing arrangement 12,17 provide that the at least first and/or second separate storage compartment respectively is a separate enclosed storage compartment supporting separate access (see separate storage compartments in Fig. 10A, divided by posts 504).  
Regarding claim 11, Gil discloses the storage area disposition system, where the location request signal is based on a storage volume request associated with a first party, the partitioning wall arranging unit 110 then further being adapted for arranging the at least first movable partitioning wall 115 such that a selected separate storage compartment out of the at least first and second separate storage compartments meets the requested storage volume, the storage area disposition system then further comprising: a compartment assigning unit for assigning the selected separate storage compartment to the first party (see discussion in col. 28, lines 56-58).  Further, the Examiner notes that Gil goes on to disclose in col. 28, line 58 – col. 29, line 10, how his system can classify packages, based on their volume.
Regarding claim 12, Gil discloses the storage area disposition system, where the storage volume request further comprises a weight indication associated with the requested storage volume, the partitioning wall arranging unit 110 then further being adapted for arranging the at least first movable partitioning wall 1155Application Number 16/5 97,674 such that selection of the selected separate storage compartment takes into account the weight indication (see discussion in col. 28, lines 33-41, and col. 33, lines 21-31, respectively).  
Regarding claim 13, Gil discloses the storage area disposition system, where the storage volume request further comprises a target destination indication associated with the requested storage volume, the partitioning wall arranging unit 110 then further being adapted for arranging the at least first movable partitioning wall 115 such that selection of the selected separate storage compartment takes into account the target destination indication (as discussed in col. 37, line 64 – col. 38, line 7).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil.
Concerning method claims 1-6, in view of the structure disclosed by Gil above, the method of operating the device would have been obvious, since Gil’s automated transport vehicle provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Gil is capable of performing the claimed process.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil in view of Wan et al. (U.S. Pub. 20130262336).
	Regarding claim 14, Gil is discussed above, and teaches the storage area disposition system, but fails to teach where the first party is associated with a first access code and/or digital key, or where the storage area disposition system then further comprising: an access enabling unit for enabling the first access code and/or digital key access to the selected separate storage compartment.  Wan teaches a storage disposition system where a first party is associated with a first access code and/or digital key, and where the storage area disposition system then further comprises: an access enabling unit for enabling the first access code and/or digital key access to the selected separate storage compartment (as discussed in para. [0046], lines 19-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated package transport vehicle of Gil with the ability to enter access codes, in order to identify the correct customer(s) and to provide secure storage of the customer’s item(s), as taught to be desirable by Wan (see discussion in para [0018], lines 15-19).  
Concerning method claims 7, in view of the structure disclosed by Gil and Wan et al. above, the method of operating the device would have been obvious, since Wan and Gil’s storage and delivery system provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Gil and Wan is capable of performing the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Gil and Wan et al. above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 11235712 to Park et al., 20190033868 to Ferguson et al., and 6690997 to Rivalto, teach systems for automated package delivery and pickup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        17-May-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632